Dismissed and Memorandum Opinion filed February 12, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00878-CV

                         MARCO KESSON, Appellant
                                        V.
                              MY CHAO, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1053218

                 MEMORANDUM                     OPINION


      This appeal is from a judgment signed October 27, 2014. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On December 30, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Donovan, and Wise.




                                        2